Citation Nr: 1714560	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  08-03 13A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  


REPRESENTATION

Appellant represented by:	Jeffrey Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1985 to June 1988 with subsequent Army Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied reopening the claim for entitlement to service connection for bipolar disorder based on new and material evidence.  

The Veteran testified before a Veterans Law Judge on this issue in March 2014, and in July 2014, the Board, in pertinent part, denied reopening the claim for entitlement to service connection for a psychiatric disability based on new and material evidence.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court).  In a March 2015 Order of the Court granting a February 2015 Joint Motion for Partial Remand (JMPR), the parties agreed to vacate and remand the July 2014 decision pertaining only to the decision to deny reopening the service connection claim for a psychiatric disorder for compliance with the terms of the JMR.  The increased rating claims for the Veteran's service-connected left knee disabilities were abandoned.  

In August 2015, the Veteran was advised that the Veterans Law Judge who had presided over the hearing in 2014 had retired from the Board.  He was given the opportunity to request another hearing, and he did so.  In an August 2015 decision, the Board reopened the Veteran's service connection claim for a psychiatric disability and remanded the claim to respond to the Veteran's request for another Board hearing.  The Veteran then testified before the undersigned Veterans Law Judge at a March 2016 videoconference hearing.  In a May 2016 decision, the Board remanded the claim for additional records.  It has now returned to the Board for appellate review.  The Board finds there is compliance with the prior remands.  


The Veteran also testified before another Veterans Law Judge in 2009 on his claim for an increase for his back condition, and the claim was remanded for further development.  It remains in remand status at this time, and will be the subject of a future Board decision by the Veterans Law Judge who held that hearing. 


FINDINGS OF FACT

1. Symptoms of a psychiatric disorder were not chronic in service or continuous after service separation, and the Veteran's statements are not credible. 

2. Schizophrenia did not manifest to a compensable degree within one year of separation from service.

3. The Veteran's psychiatric disorder is not related to service. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include schizophrenia, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.384 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA's duty to notify was satisfied by letter in August 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, Social Security Administration records, and identified private treatment records have been obtained, to the extent possible.  As noted above, the Board remanded this case in 2016 to obtain missing medical records that were identified by the Veteran at his hearing.  In June 2016, the Veteran's attorney submitted his medical records from the VA in St. Louis dated from 2012 to 2016, and the RO then obtained additional records from the VA in St. Louis for treatment beginning in 1997.  In a July 2016 letter, the RO asked the Veteran to provide authorization for VA to request his medical records from the Metropolitan Psychiatric Center and St. Mary's Hospital, to which he did not reply.  No further action can be taken to obtain private medical records without his authorization, so VA has satisfied its duty to assist at this point.  Finally, the RO obtained his records from the Social Security Administration.  Therefore, the AOJ substantially complied with the Board's May 2016 remand instructions.   

A VA examination was not obtained for the service connection claim for a psychiatric disorder.  As discussed below, there is no medical or other competent evidence suggesting a nexus between a psychiatric disorder and service, or any other evidence that would warrant obtaining a medical nexus opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the 2014 and 2016 Board personal hearings, the VLJ's complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearings.  As such, the Board finds that, consistent with Bryant, the VLJ's complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearings constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection

The Veteran claims service connection for an acquired psychiatric disorder.  Specifically claiming in his March 2016 Board hearing that his current psychiatric disorder stems from the harassment and discrimination he received from a sergeant during active duty service while stationed at Fort Lewis.  He described having symptoms of panic attacks, suicidal thoughts, and auditory hallucinations.  He was also unable to perform some of his duties.  He further noted he made complaints against the sergeant to others in his unit and first sought treatment at the VA for psychological problems in 1996 "when it started hitting me real hard." 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In addition, certain chronic diseases, such as psychoses, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as psychoses.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

According to 38 C.F.R. § 3.384, "psychosis" includes the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to another medical condition, other specified schizophrenia spectrum and other psychotic disorder, schizoaffective disorder, schizophrenia, schizophreniform disorder, and substance/medication-induced psychotic disorder.  38 C.F.R. § 3.384.

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant. 

Service treatment records are silent for any complaints, treatment, or diagnosis of a psychiatric disorder.  Service personnel records reveal in June 1988, the Veteran was awarded a certificate of achievement for "meritorious service during the period 28 December 1985 to 23 June 1988 while assigned to the 9th personnel service company, Fort Lewis, Washington."  The certificate further notes that the Veteran's performance was "exceedingly noteworthy."  His most outstanding characteristic was his total caring commitment for solider needs of all ranks.  

The Board notes the Veteran has an extensive history of psychiatric treatment after service.  Indeed, VA treatment records beginning in April 1997 note the Veteran had a provisional diagnosis of depression.  He denied recent psychosocial precipitating stressors, although he had reported that his relationship with a "ladyfriend" recently ended and he suffered from depression since December 1996.  "Preliminary clinical impressions by this clinician, at the time of this interview, are suggestive of paranoid schizophrenia vs. major psychiatric illness."  

A June 1999 record notes the Veteran had a diagnosis of psychosis, not otherwise specified, and possible bad mania with psychosis.  In October 1999, the Veteran complained of depression.  The record notes his psychiatric disorder was discussed with another physician, who thought the boyfriend of the Veteran's mother could be a factor in the Veteran's condition.   The Veteran was diagnosed with paranoid schizophrenia.  A June 2000 record notes the Veteran had schizoaffective, bipolar type and his mild stressors were conflicts over money and his job situation.  

A March 2002 record reveals the Veteran reported feeling a great deal of stress over the last few months with the declining health and death of his grandfather.  The report notes the Veteran's psychosocial stressor was the death of his grandfather.  In October 2002 the Veteran reported he had posttraumatic stress disorder (PTSD) symptoms after reading a PTSD pamphlet.  He was diagnosed with chronic paranoid schizophrenia by history and PTSD from childhood experiences was ruled out.  In December 2002 he reported he "enjoyed miliary service but was 'homesick.'"

A January 2003 record notes the Veteran reported that "he spent most of his life on the streets driving all the time, and partying, not taking responsibility of his family and one day his car broke down, and his life has changed."  He denied any exposure to traumatic incidents in the past.  In February 2003 the Veteran stated he did not have any particular stressors and a January 2004 record notes the Veteran's stressors were housing situation and chronic mental illness.  

A July 2007 private treatment record states the Veteran became ill for the first time in 1996 with "tearfulness.  The patient apparently got into a fight with a friend at that time who posed as a police officer and committed criminal acts."  He also had delusions that the FBI was spying on him.  An August 2008 VA treatment record notes the Veteran had a history of depression for 20 plus years and a June 2011 record revealed the Veteran had 19 admissions since 1997 with diagnoses of major depression, psychosis not otherwise specific, schizoaffective disorder, schizophrenia, and paranoid schizophrenia.  His last admission was August 2008 and his discharge diagnosis was schizophrenia and alcohol abuse.  

In March 2012, the Veteran reported psychiatric conditions since 1986 and an August 2012 record states the Veteran was first diagnosed as a paranoid schizophrenic in 1986 "[p]er pt report," however, he denied having been treated for mental illness during active duty.  He was diagnosed with schizoaffective disorder.  In February 2013 the Veteran "attributes his schizophrenia to an abusive Sgt. Leonard from his time serving in 1986."  An April 2013 record notes the Veteran had a history of mental illness dating back to 1986 while he was serving in military.  

Initially, the Board notes the Veteran clearly has a currently diagnosed psychiatric disorder.  However, the Board finds the Veteran's psychiatric disorder was not chronic in service.  As noted above, service treatment records are silent for any complaints, diagnoses, or treatment for a psychiatric disorder.  As such, symptoms of a psychiatric disorder were not chronic in service.

Next, the Board finds that the Veteran's psychiatric symptoms have not been continuous since service separation.  The evidence demonstrates that the earliest possible diagnosis of a psychiatric disorder was approximately 1996, nearly eight years after service discharge.  Indeed, an April 1997 VA treatment record notes the Veteran had a provisional diagnosis of depression and "[p]reliminary clinical impressions by this clinician, at the time of this interview, are suggestive of paranoid schizophrenia vs. major psychiatric illness."  The April l997 record also notes the Veteran reported he suffered from depression since December 1996, a July 2007 private treatment record states the Veteran became ill for the first time in 1996 with "tearfulness," and the Veteran claimed in his March 2016 Board hearing that he first sought treated at the VA for psychological problems in 1996.  Overall, the Board finds that this evidence tends to show that the Veteran's symptoms began many years after service separation.  

The Veteran first filed a claim for compensation for a psychiatric condition in 2005.  Afterwards, the medical evidence includes an August 2008 VA treatment record noting the Veteran had a history of depression for 20 plus years, a March 2012 VA treatment record noting the Veteran reported psychiatric conditions since 1986, an August 2012 VA treatment record stating the Veteran was first diagnosed as a paranoid schizophrenic in 1986 "[p]er pt report," and an April 2013 VA treatment record noting the Veteran had a history of mental illness dating back to 1986 while he was serving in military.  It is clear all these reports are based on the Veteran's reported testimony only, which as explained below the Board finds not to be credible.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  It is also clear that these histories are directly contradicted by the medical evidence dated in 1997 which clearly showed a history of symptoms beginning in 1996.  Any allegations that he began to have symptoms during service only started after his claim for VA compensation.  Prior to that time, he had clearly stated in the course of seeking treatment that his symptoms began in 1996.  Those statements contradict any allegations he now makes of continuity of symptoms, and render his current statements less credible.  For these reasons, the Board finds that the Veteran's psychiatric disorder did not manifest to a compensable degree within one year from service separation and symptoms of a psychiatric disorder have not been continuous since service separation.

Next, the Board finds that the weight of the evidence of record does not demonstrate that the Veteran's psychiatric disorder is related to service.  The Veteran has asserted that his current psychiatric disorder stems from the harassment and discrimination he received from a sergeant during active duty service while stationed at Fort Lewis.  However, despite numerous psychiatric treatment records, no medical professional has ever suggested a link between the Veteran's psychiatric disorder and his service.  In fact, prior to filing his claim with VA, the Veteran reported to treating providers that he "enjoyed" his military service.  Prior to filing his claim, he never reported any military traumatic events, but instead focused on non-service events such as family and relationship issues, stressors over money and his job situation.  Overall, the Board finds the Veteran's statements to be contradictory and lacks probative value.   

The Board finds that the Veteran's lay statements are not credible to establish his alleged in-service event is related to his current psychiatric disorder and his lay assertions, similarly, have not been corroborated by evidence of record.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  

During his March 2016 Board hearing the Veteran claimed he was unable to perform some of his duties in-service due to the harassment and discrimination he suffered.  He also testified that he made complaints against the sergeant to others in his unit.  However, service personnel records reveal in June 1988, the Veteran was awarded a certificate of achievement for "meritorious service during the period 28 December 1985 to 23 June 1988 while assigned to the 9th personnel service company, Fort Lewis, Washington."  The certificate further notes that the Veteran's performance was "exceedingly noteworthy."  His most outstanding characteristic was his total caring commitment for solider needs of all ranks.  Moreover, a December 2002 VA treatment record notes the Veteran reported he "enjoyed miliary service but was 'homesick.'"  Thus, the Veteran's allegations that he displayed behavior changes in service after the alleged incident are not credible and are, in fact, directly contradicted by his personnel records.

Accordingly, the Board finds that the Veteran's own statements as to both the in-service incident and his statements attempting to provide a nexus between his claimed disorder and the alleged in-service incident are of no probative value.  As the Veteran's assertions lacks probative value, it follows that the Veteran is not competent to provide an opinion regarding a nexus between a psychiatric disorder and the alleged in-service event.  For all the reasons discussed above, a preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, to include schizophrenia.  Because the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for an acquired psychiatric disorder, to include schizophrenia, is denied. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


